                                             Case 5:21-cv-05237-BLF Document 9 Filed 08/26/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           EUGENE ELRIDGE TAYLOR,
                                  11                                                        Case No. 21-05237 BLF (PR)
                                                         Plaintiff,
                                  12                                                        ORDER OF DISMISSAL; DENYING
Northern District of California




                                                                                            MOTION AS MOOT
 United States District Court




                                  13               v.

                                  14
                                           WARDEN BRANDON PRICE,
                                  15
                                                        Defendant.                          (Docket No. 3)
                                  16

                                  17

                                  18            Plaintiff, a civil detainee, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983, against Warden Brandon Price of Coalinga State Hospital, where Plaintiff
                                  20   is currently committed under the Sexually Violent Predator Act.1 Dkt. No. 1 at 4.
                                  21   Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a separate
                                  22   order.
                                  23                                             DISCUSSION
                                  24   A.       Standard of Review
                                  25            A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27

                                  28   1
                                           This matter was reassigned to this Court on July 9, 2021. Dkt. Nos. 5, 6.
                                            Case 5:21-cv-05237-BLF Document 9 Filed 08/26/21 Page 2 of 4




                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          Plaintiff states that he is currently confined at the “Coalinga State SVP Hospital for
                                  12   SVP Men.” Dkt. No. 1 at 1. He filed the instant action “[t]o prevent arbitrary deprivation
Northern District of California
 United States District Court




                                  13   in any event, the question of which due process requirements apply is one of federal law,
                                  14   not California law.” Id. at 2. Plaintiff wants the Warden to “drop the [SVP] petition for
                                  15   lack of substantial evidence” and wants to know why he has not been released from
                                  16   “prison custody” since July 2, 1986. Dkt. No. 1 at 3.
                                  17          States may enact statutes that provide for the “forcible civil detainment of people
                                  18   who are unable to control their behavior and who thereby pose a danger to the public
                                  19   health and safety.” Kansas v. Hendricks, 521 U.S. 346, 357 (1997). California's Sexually
                                  20   Violent Predator Act (SVPA), is codified at California Welfare & Institutions Code §§
                                  21   6600-6609.3. In Hydrick v. Hunter, 500 F.3d 978, 983 (9th Cir. 2007) (“Hydrick I”), rev’d
                                  22   on other grounds, 129 S. Ct. 2431 (2009), op. after remand, Hydrick v. Hunter, 669 F.3d
                                  23   937 (9th Cir. 2012) (“Hydrick II”), the Ninth Circuit summarized how the SVPA works.2
                                  24
                                       2
                                  25    The Supreme Court reversed and remanded Hydrick in light of its decision in Ashcroft v.
                                       Iqbal, 556 U.S. 662 (2009), in which it held that under Bell Atlantic Corp. v. Twombly, 550
                                  26   U.S. 544 (2007), and Rule 8 of the Federal Rules of Civil Procedure, that complainant-
                                       detainee in a Bivens action failed to plead sufficient facts “plausibly showing” that top
                                  27   federal officials “purposely adopted a policy of classifying post-September-11 detainees as
                                       ‘of high interest’ because of their race, religion, or national origin” over more likely and
                                  28                                                 2
                                           Case 5:21-cv-05237-BLF Document 9 Filed 08/26/21 Page 3 of 4




                                   1   The SVPA defines a sexually violent predator (SVP) as a person “convicted of a sexually
                                   2   violent offense against two or more victims for which he or she received a determinate
                                   3   sentence and who has a diagnosed mental disorder that makes the person a danger to the
                                   4   health and safety of others” that is, is “likely [to] engage in sexually violent criminal
                                   5   behavior.” Hydrick I, 500 F.3d at 983 (citing Cal. Welf. & Inst. Code § 6600(a)).
                                   6          Each year, an SVP has a right to a show cause hearing to determine whether his
                                   7   commitment should be continued. Id. at 984. (citing § 6605(a)-(b)). If it is found that the
                                   8   SVP continues to be a danger to the health or safety of the community, the person is
                                   9   committed for two years from the date of the finding. Id. (citing § 6605(e)). These
                                  10   successive periods of commitment can be continued indefinitely, or until the SVP
                                  11   completes all five phases of treatment. Id. at 983-84 (citing §§ 6602-6604). Upon
                                  12   successful completion of Phase Five, the SVP is conditionally released under the
Northern District of California
 United States District Court




                                  13   supervision of the California Mental Health Department. Id.
                                  14          Here, Plaintiff is clearly challenging his continual civil commitment under the
                                  15   SVPA. However, a § 1983 action is not the appropriate avenue for such a challenge. The
                                  16   constitutionality of state civil commitment proceedings may be challenged in federal
                                  17   habeas corpus once state remedies have been exhausted. See Nelson v. Sandritter, 351
                                  18   F.2d 284, 285 (9th Cir. 1965). Furthermore, although a district court may construe a
                                  19   habeas petition by a prisoner attacking the conditions of his confinement as a civil rights
                                  20   action under 42 U.S.C. § 1983, see Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the
                                  21   opposite is not true: A civil rights complaint seeking habeas relief should be dismissed
                                  22   without prejudice to bringing it as a petition for writ of habeas corpus. See Trimble v. City
                                  23   of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995). Accordingly, this action should be
                                  24   dismissed without prejudice to Plaintiff’s refiling as a petition for habeas corpus pursuant
                                  25   to 28 U.S.C. § 2254.
                                  26

                                  27   non-discriminatory explanations. Id. at 682.

                                  28                                                  3
                                            Case 5:21-cv-05237-BLF Document 9 Filed 08/26/21 Page 4 of 4




                                   1            In addition, the preferable forum for such a habeas petition is in the district of
                                   2   confinement. See Habeas L.R. 2254-3(b)(2); Dunne v. Henman, 875 F.2d 244, 249 (9th
                                   3   Cir. 1989). Plaintiff is currently committed to Coalinga State Hospital in Fresno County.
                                   4   Fresno County is within the jurisdiction of the Eastern District of California. 28 U.S.C. §
                                   5   84(b). Accordingly, Petitioner should file a habeas action challenging his indefinite
                                   6   commitment in the Eastern District.
                                   7

                                   8                                              CONCLUSION
                                   9            For the reasons set forth above, this action is DISMISSED without prejudice.
                                  10   Plaintiff’s motion for a “speedy trial,” Dkt. No. 3, is DENIED as moot. Plaintiff may file
                                  11   a federal habeas petition challenging his continual civil commitment in the Eastern District
                                  12   of California, provided he has also exhausted his state court remedies before doing so. See
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 84(b); Nelson, 351 F.2d at 285.
                                  14            This order terminates Docket No. 3.
                                  15            IT IS SO ORDERED.
                                  16   Dated: __August 26, 2021________                     ________________________
                                                                                            BETH LABSON FREEMAN
                                  17
                                                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dism.; Denying Mot. as Moot
                                       PRO-SE\BLF\CR.21\05237Taylor_dism(cr-hc)
                                  26

                                  27

                                  28                                                    4
